UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 . o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-30377 PROVIDENCE RESOURCES, INC. (Exact name of registrant as specified in its charter) Texas 06-1538201 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 N. Capital of Texas Highway, Building 3, Suite 100, Austin, Texas 78746 (Address of principal executive offices) (Zip Code) (512) 970-2888 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at August 16, 2010, was 61,245,550. TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 4 Unaudited Consolidated Statements of Operations for the three and six month periods ended June 30, 2010 and 2009 and cumulative amounts since inception 5 Unaudited Consolidated Statements of Cash Flows for the six month periods ended June 30, 2010 and 2009 and cumulative amounts since inception 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T. Controls and Procedures 18 PART II  OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Index to Exhibits 27 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to Providence Resources, Inc., a Texas corporation, unless otherwise indicated. In the opinion of management, the accompanying unaudited consolidated financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 PROVIDENCE RESOURCES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 2009 ASSETS (Unaudited) (Audited) Current assets: Cash $ 1,145,563 2,088,316 Total current assets 1,145,563 2,088,316 Unproved oil and gas properties, not subject to amortization 9,312,905 7,940,018 Total assets $ 10,458,468 10,028,334 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 372,211 1,304,263 Accrued expenses 2,145,639 1,687,383 Related party payables 36,700 - Current portion of convertible debentures 3,320,000 3,320,000 Current portion of long-term convertible promissory notes 4,819,798 3,919,274 Current portion of long-term notes payable 200,000 200,000 Total current liabilities 10,894,348 10,430,920 Accrued expenses 64,493 369,111 Long-term convertible promissory notes 3,162,712 840,020 Long-term notes payable - 500,000 Total liabilities 14,121,553 12,140,051 Commitments and contingencies Stockholders' deficit: Providence Resources, Inc. stockholders' deficit: Preferred stock, $.0001 par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized, 61,245,550 and 62,472,179 shares issued and outstanding, respectively 6,125 6,247 Additional paid-in capital 50,741,988 50,841,866 Deferred stock compensation (184,358 ) (297,022 ) Deficit accumulated during the development stage (54,377,813 ) (52,813,781 ) Total Providence Resources, Inc. stockholders' deficit (3,814,058 ) (2,262,690 ) Non-controlling interest 150,973 150,973 Total stockholders' deficit (3,663,085 ) (2,111,717 ) Total liabilities and stockholders' deficit $ 10,458,468 10,028,334 The accompanying notes are an integral part of these financial statements 4 PROVIDENCE RESOURCES, INC. (A Development Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended Six months ended June 30, June 30, Cumulative 2010 2009 2010 2009 Amounts Sales $ - $ - $ - $ - 350 Cost of sales - 25,427 Gross loss - (25,077 ) General and administrative expenses 161,777 815,691 1,093,041 1,681,345 15,145,735 Loss from operations (161,777 ) (815,691 ) (1,093,041 ) (1,681,345 ) (15,170,812 ) Other income (expense): Interest income - 3,730 969 13,988 564,420 Interest expense (685,446 ) (773,073 ) (1,532,723 ) (1,532,434 ) (14,498,005 ) Impairment of capital assets - (22,897,522 ) Debt extinguishment and conversion income (expense) 1,060,763 - 1,060,763 - (39,078 ) Gain on sale of assets - 1,119,109 Income (loss) before income taxes and discontinued operations 213,540 (1,585,034 ) (1,564,032 ) (3,199,791 ) (50,921,888 ) Provision for income taxes - Income (loss) from continuing operations 213,540 (1,585,034 ) (1,564,032 ) (3,199,791 ) (50,921,888 ) Loss from discontinued operations, net of tax - (3,407,279 ) Net income (loss) before cumulative effect of accounting change 213,540 (1,585,034 ) (1,564,032 ) (3,199,791 ) (54,329,167 ) Cumulative effect of accounting change, net of tax - (102,500 ) Net income (loss) 213,540 (1,585,034 ) (1,564,032 ) (3,199,791 ) (54,431,667 ) Net loss attributable to the non-controlling interest - 53,854 Net income (loss) attributable to Providence Resources, Inc. $ 213,540 $ (1,585,034 ) $ (1,564,032 ) $ (3,199,791 ) (54,377,813 ) Income (loss) per common share from continuing operations - basic and diluted $ 0.00 $ (0.03 ) $ (0.03 ) $ (0.05 ) Income (loss) per common share from discontinued operations - basic and diluted $ - $ - $ - $ - Income (loss) per common share - basic and diluted $ 0.00 $ (0.03 ) $ (0.03 ) $ (0.05 ) Weighted average common shares outstanding - basic and diluted 61,312,947 62,174,454 61,889,361 62,174,454 The accompanying notes are an integral part of these financial statements 5 PROVIDENCE RESOURCES, INC. (A Development Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2010 and 2009 Cumulative 2010 2009 Amounts Cash flows from operating activities : Net loss $ (1,564,032 ) (3,199,791 ) (54,377,813 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares and options issued for services 112,664 112,664 2,473,484 Shares issued for debt and accrued interest - - 7,308,665 Amortization of conversion rights on debt 979,866 1,074,551 6,081,056 Depreciation, amortization, and impairment - - 23,154,151 Non-controlling interest - - (53,854 ) Discontinued operations - - 2,542,150 Loss from debt extinguishments - - 792,456 Loss on sale of assets - - (1,119,109 ) Allowance for losses on receivables, net - 33,123 33,123 (Increase) decrease in: Accounts receivable and prepaid expenses - - 317,864 Inventory - - 374,515 Related party receivable - 172,971 (172,971 ) Increase (decrease) in: Accounts payable (932,052 ) 378,597 969,235 Accrued expenses 552,858 457,883 3,112,117 Related party payables 36,700 21,500 137,012 Net cash used in operating activities (813,996 ) (948,502 ) (8,417,919 ) Cash flows from investing activities : Advances to PRE Exploration prior to acquisition - - (8,886,761 ) Cash of PRE Exploration on acquisition date - - 73,271 Acquisition of property and equipment and intangibles (28,757 ) (2,285,837 ) (12,285,593 ) Proceeds from sale of assets - - 7,212,800 Payments received on notes receivable - 24,377 316,877 Issuance of notes receivable - - (616 ) Net cash used in investing activities (28,757 ) (2,261,460 ) (13,570,022 ) Cash flows from financing activities : Proceeds from debt - - 10,047,172 Issuance (purchase) of common stock (100,000 ) - 13,247,979 Commissions paid to raise convertible debentures - - (41,673 ) Minority investment in subsidiary - - 136,915 Payments on notes payable - - (256,889 ) Net cash (used in) provided by financing activities (100,000 ) - 23,133,504 Net increase (decrease) in cash (942,753 ) (3,209,962 ) 1,145,563 Cash, beginning of period 2,088,316 6,392,364 - Cash, end of period $ 1,145,563 3,182,402 1,145,563 The accompanying notes are an integral part of these financial statements 6 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 1  Organization and Summary of Significant Accounting Policies Organization The consolidated financial statements consist of Providence Resources, Inc. (Providence Resources) and its wholly owned subsidiary PRE Exploration, LLC (PRE). PRE has three subsidiaries: PDX Drilling I, LLC (PDX) and PRT Holdings, LLC (PRT) which entities are wholly owned and Comanche County Pipeline, LLC (CCP) with entity is is ninety percent owned. Collectively, these entities are referred to as the Company. The Company was organized on February 17, 1993 (date of inception) under the laws of the State of Texas. PRE was formed to acquire leases in Texas for oil and gas exploration and development. PDX was formed to acquire drilling and service rigs for the purpose of drilling oil and gas wells in Texas. CCP was formed for constructing an oil and gas pipeline. PRT has been without operations since inception. PRE is involved in exploration activities for the recovery of oil or natural gas products from the Ellenburger carbonate, Strawn carbonate, and Pennsylvanian-Wolfcamp sandstone reservoirs underlying approximately 13,341 gross acres of oil and gas leases in Val Verde County, Texas. The Company is a development stage company as defined in ASC 915. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by management in accordance with the instructions in Form 10-Q and, therefore, do not include all information and footnotes required by generally accepted accounting principles and should, therefore, be read in conjunction with the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. These statements do include all normal recurring adjustments which the Company believes necessary for a fair presentation of the statements. The interim operations are not necessarily indicative of the results to be expected for the full year ended December 31, 2010. Additional Footnotes Included By Reference Except as indicated in the following Notes, there have been no other material changes in the information disclosed in the notes to the financial statements included in the Companys Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Therefore, those footnotes are included herein by reference. 7 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 2  Going Concern As of June 30, 2010, the Companys revenue generating activities have not generated sufficient funds for profitable operations, and the Company has negative working capital, negative cash flows from operations, and has incurred losses of approximately $54,000,000 since inception. These factors raise substantial doubt about the Companys ability to continue as a going concern. Management anticipates that additional funding will be required in the next twelve months and that it will be in the form of equity financing from the sale of our common stock. However, we do not have any financing arranged and we cannot provide investors with firm assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our plan of operations. Therefore, there can be no assurance that this funding will be accomplished and that the Company will continue operations. Note 3  Accounts Payable Discharge On June 7, 2010, the Company settled all claims assert both by and against Harding. The settlement included the discharge of accounts payable of $1,060,763 due to Harding and has been recognized in the statement of operations as debt extinguishment income. Note 4  Long-Term Convertible Promissory Notes Long-term convertible promissory notes consist of: June 30 December 31, 2010 2009 (Unaudited) (Audited) Convertible Promissory Note Payable  Global Project Finance AG, secured, due on demand including interest at 15%. $ 1,000,000 1,000,000 Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., secured, payable in full on August 8, 2010, including interest at 10%, convertible at $0.08 per common share. 1,400,000 1,400,000 Convertible Promissory Note Payable  Golden Beach Company Ltd., secured, payable in full on August 8, 2010, including interest at 10%, convertible at $0.08 per common share. 100,000 100,000 Convertible Promissory Note Payable  CR Innovations AG, secured, payable in full on August 8, 2010, including interest at 10%, convertible at $0.08 per common share. 600,000 600,000 Convertible Promissory Note Payable  Global Project Finance AG, secured, payable in full on August 8, 2010, including interest at 10%, convertible at $0.08 per common share. 400,000 400,000 Convertible Promissory Note Payable  Global Undervalued Investment Ltd., secured, payable in full on August 15, 2010, including interest at 10%, convertible at $0.08 per common share. 250,000 250,000 8 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 4  Long-Term Convertible Promissory Notes (continued) June 30, December 31, 2010 2009 (Unaudited) (Audited) Convertible Promissory Note Payable  FE Global Leveraged Investment Ltd., secured, payable in full on August 15, 2010, including interest at 10%, convertible at $0.08 per common share. 250,000 250,000 Convertible Promissory Note Payable  Miller Energy LLC, secured, due on demand including interest at 15%. 1,000,000 1,000,000 Convertible Promissory Note Payable  FAGEB AG, secured, payable in full on March 4, 2010, including interest at 12%, convertible at $0.08 per common share. - 496,174 Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., secured, payable in full on March 4, 2010, including interest at 12%, convertible at $0.08 per common share. - 423,188 Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., secured, payable in full on March 4, 2015, including interest at 8%, convertible at $0.04 per common share, and with an anti-dilution feature. 530,847 - Convertible Promissory Note Payable  FAGEB AG, secured, payable in full on March 4, 2015, including interest at 8%, convertible at $0.04 per common share, and with an anti-dilution feature. 622,401 - Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., secured, payable in full on February 23, 2015, including interest at 8%, convertible at $0.04 per common share, and with an anti-dilution feature. 665,334 - Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., unsecured and grants a 5.1% carried interest in the Carson 10-1 and 12-1 wells, payable in full on February 26, 2015, including interest at 8%, convertible at $0.04 per common share, and with an anti-dilution feature. 510,000 - Convertible Promissory Note Payable  Global Convertible Megatrend Ltd., secured and grants a 8.34% carried interest in the Carson 10-1 and 12-1 wells, payable in full on June 25, 2015, including interest at 10%, convertible at $0.04 per common share, and with an anti-dilution feature. 834,130 - 8,162,712 5,919,362 Less unamortized discount (180,202 ) (1,160,068 ) 7,982,510 4,759,294 Less current portion (4,819,798 ) (3,919,274 ) $ 3,162,712 840,020 9 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 4  Long-Term Convertible Promissory Notes (continued) Two of the above note payables, each for $1,000,000, plus accrued interest, due to Global Project Finance AG and Miller Energy LLC, were not paid on their maturity dates and are currently in default. Notes identified above as being secured are collateralized by one or more of the following: All seismic data obtained in connection with the 3D Seismic Project Proposal and Agreement between the Company and TRNCO Petroleum Corporation which seismic data may not be shared with any third party without the express written consent of the holder of the note. Any and all proceeds arising from or attributable to the assets. Oil and gas lease interests held by the Company. Properties, rights, and assets of the Company. The fair values of the conversion options on the long-term promissory notes are $180,202 and $1,160,068 at June 30, 2010 and December 31, 2009, respectively, and are calculated using the intrinsic value method and are recorded as discounts on the face values of the notes. These amounts are amortized using the straight-line method over the term of the notes. During the six months ended June 30, 2010 and 2009, the Company recorded $979,866 and $1,074,551 as interest expense due to amortization of the discounts. Future maturities of these notes are as follows: Year Amount 2011 $ 4,819,798 2012 - 2013 - 2014 - 2015 3,162,712 $ 7,982,510 Note 5  Related Party Payables Related party payables consist of amounts due to directors of the Company for consulting fees and were $36,700 and $0, respectively, at June 30, 2010 and December 31, 2009. Note 6  Related Party Transactions The Company has entered into an agreement with Nora Coccaro, a director of the Company, for consulting services. The agreement has an automatic renewal provision unless terminated by either party. During the six months ended June 30, 2010 and 2009, the Company recognized consulting expense of $60,240 and $54,000 respectively. 10 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 6  Related Party Transactions (continued) The Company has an agreement with Gil Burciaga as the Companys president, CEO, and director. The agreement provides for an annual base salary of $150,000, incentive stock options for 1,700,000 shares of common stock, tenure stock options for 5,650,000 shares of common stock, and performance stock options if he successfully meets certain performance requirements. The term of the agreement is for four years and expires in April 2011. During the six months ended June 30, 2010 and 2009, the Company recognized consulting expense of $75,000 and $75,000 respectively to Gil Burciaga. Note 7  Stock Cancellation On April 5, 2010, the Company settled all claims asserted both by and against Janz. The settlement included a payment of $100,000 to Janz and the return of 1,226,629 shares of the Companys common stock from Janz; which shares have since been cancelled and returned to the Companys authorized share capital. Note 8  Supplemental Cash Flow Information Actual amounts paid for interest and income taxes are as follows: 2010 2009 Interest $ - - Income tax $ - - During the six months ended June 30, 2010, the Company: Extended the Carson oil and gas leases in exchange for two long-term convertible promissory notes, totaling $1,344,130. Converted accrued interest expenses of $399,220 into principal on two long-term convertible promissory notes and one long-term note payable. Recognized debt extinguishment income of $1,060,763 related to the discharge of certain accounts payable (see Note 3). Note 9  Commitments and Contingencies The Company has a royalty commitment of 25% of net revenue on certain of its oil and gas leases. During 2010, PRE extended its Carson acreage leases until February 29, 2013 in exchange for $1,344,000. The extension obligates PRE to drill two additional wells on the Carson acreage. PRE can secure the leases past February 29, 2013 with continuous development of the acreage. 11 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 10 - Subsequent Events The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued. Other than the matter discussed below, the Company is not aware of any subsequent events which would require recognition or disclosure in the financial statements. In July 2010, the Company scheduled a stockholders meeting for August 31, 2010 to consider and vote on a proposal to effect a 6 for 1 reverse stock split of the Companys common stock. In August 2010, five long-term convertible promissory notes with collective principal amounts of $3,000,000 matured, and were not paid by the Company, and are currently in default. Note 11  Recent Accounting Pronouncements In April 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-13, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades (ASU 2010-13). ASU 2010-13 addresses the classification of a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. FASB Accounting Standards Codification (ASC) Topic 718 was amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entitys equity securities trade shall not be considered to contain a market, performance or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies for equity classification. The amendments in ASU 2010-13 are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010, with early application permitted. We do not anticipate that the adoption of this guidance will have a material impact on our financial position and results of operations. In February 2010, the FASB issued ASU No. 2010-09, Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09), which amends ASC Topic 855, Subsequent Events. The amendments to ASC Topic 855 do not change existing requirements to evaluate subsequent events, but: (i) defines a SEC Filer, which we are; (ii) removes the definition of a Public Entity; and (iii) for SEC Filers, reverses the requirement to disclose the date through which subsequent events have been evaluated. ASU 2010-09 was effective for us upon issuance. This guidance did not have a material impact on our financial position and results of operations. 12 PROVIDENCE RESOURCES INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 11  Recent Accounting Pronouncements (continued) In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06). ASU 2010-06 requires new disclosures for (i) transfers of assets and liabilities in and out of levels one and two fair value measurements, including a description of the reasons for such transfers and (ii) additional information in the reconciliation for fair value measurements using significant unobservable inputs (level three). This guidance also clarifies existing disclosure requirements including (i) the level of disaggregation used when providing fair value measurement disclosures for each class of assets and liabilities and (ii) the requirement to provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for level two and three assets and liabilities. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about activity in the roll forward for level three fair value measurements, which is effective for fiscal years beginning after December 15, 2010. The adoption of this guidance has not had a material impact on our financial position and results of operations. Management believes the impact of other recently issued standards and updates, which are not yet effective, will not have a material impact on the Companys consolidated financial position, results of operations or cash flows upon adoption. 13 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is December 31. All information presented herein is based on the three and six month periods ended June 30, 2010. During the six month period ended June 30, 2010 the Company was involved in (i) evaluating its exploration and development program, (ii) extending its leases in Val Verde County, (iii) settling a lawsuit, (iv) investigating additional sources of financing, (v) determining to present a corporate restructure of the Companys shareholders for consideration and (v) satisfying continuous public disclosure requirements. The Company intends to complete its Carson 10-1 and Carson 12-1 wells in Val Verde County, Texas, over the next twelve months and may test the Strawn formation. Efforts to complete the wells and test the Strawn formation have been delayed pending the receipt of financing commitments. Development of the Val Verde County leases going forward will be dependent on the Carson completion results. Our business is prone to significant risks and uncertainties that can have an immediate impact on efforts to generate a positive cash flow. Since we have no assurance that future expectations of natural gas production will be realized, or that revenue realized from such anticipated production will be sufficient to support our continued operation, we will continue to rely on debt or equity financing over the near term to remain in business. We have no commitments for additional debt or equity financing at this time though management is diligently investigating sources for such financing. Results of Operations Net Income/Losses For the period from inception until June 30, 2010, the Company incurred net losses of $54,377,813. Net income for the three months ended June 30, 2010, was $213,540 as compared to net losses of $1,585,034 for the three months ended June 30, 2009. Net losses for the six months ended June 30, 2010 were $1,564,032 as compared to net losses of $3,199,791 for the six months ended June 30, 2009. The transition to net income in the three months ended June 30, 2010 from net losses in the comparable three month period can be attributed to the extinguishment of debt owed to the Harding Company and a comparative decrease in general and administrative expenses. Likewise, the decrease in net losses in the six months ended June 30, 2010 from net losses in the comparable six month period can be attributed primarily to the conversion income generated by the extinguishment of debt in the current six month period and the comparative decrease in general and administrative expenses in the current six month period. We will likely operate at a loss through fiscal 2010 due to the nature of our exploration and development activities and cannot determine whether we will ever generate revenue from operations. 14 General and Administrative Expenses General and administrative expenses for the three months ended June 30, 2010 were $161,777 as compared to $815,691 for the three months ended June 30, 2009. General and administrative expenses for the six months ended June 30, 2010 were $1,093,041 as compared to $1,681,345 for the six months ended June 30, 2009. The decrease in general and administrative expenses over the comparable three and six month periods can be primarily attributed to lower professional fees associated with concluded legal proceedings. General and administrative expenses include financing costs, accounting costs, consulting fees, leases, professional fees and costs associated with the preparation of disclosure documentation. We expect that general and administrative expenses will continue to decrease in the near term as the Company is no longer incurring professional fees associated with legal proceedings. Other Income (Expense) Interest income for the three months ended June 30, 2010 decreased to $0 from $3,730 for the three months ended June 30, 2009. Interest income for the six months ended June 30, 2010 decreased to $969 from $13,988 for the six months ended June 30, 2009. Interest expense for the three months ended June 30, 2010, decreased to $685,446 from $773,073 for the three months ended June 30, 2009. Interest expense for the six months ended June 30, 2010 increased to $1,532,723 from $1,532,434 for the six months ended June 30, 2009. Income Tax Expense (Benefit) The Company has a prospective income tax benefit resulting from a net operating loss carry-forward and start up costs that will offset any future operating profit. Impact of Inflation We believe that inflation has had a negligible effect on operations in 2010 and 2009 though inflation did impact our results in 2008 due to the expansion of domestic oil and gas exploration activities. Capital Expenditures The Company has spent significant amounts of capital for the period from February 17, 1993 (inception) to June 30, 2010, on unproved oil and gas properties, pipeline construction, and related exploration costs. Liquidity and Capital Resources The Company has been in the exploratory stage since inception and has experienced significant changes in liquidity, capital resources, and stockholders equity. The Company had a working capital deficit of $9,748,785 at June 30, 2010. Current assets were $1,145,563 in cash and total assets were $10,458,468 in current assets and undeveloped oil and gas leases in Val Verde County, Texas. Current liabilities were $10,894,348, including accounts payable of $372,211, accrued expenses of $2,145,639, related party payables of $36,700, the current portion of convertible debentures of $3,320,000, the current portion of long-term convertible promissory notes of $4,819,798 and the current portion of long-term notes payable of $200,000 and total liabilities of $14,121,553 including current liabilities, accrued expenses, convertible promissory notes and promissory notes. Total stockholders deficit was $3,663,085 as of June 30, 2010. 15 For the period from inception until June 30, 2010, the Companys cash flow used in operating activities was $8,417,919. Cash flow used in operating activities for the six months ended June 30, 2010, was $813,996 compared to $948,502 for the six months ended June 30, 2009. The decrease in cash flow used in operating activities during the current period is primarily due to the decrease in net losses and accounts payable. The Company had no depreciation, amortization, or impairment for the six months ended June 30, 2010 and 2009. For the period from inception until June 30, 2010, the Companys cash flow used in investing activities was $13,570,022. Cash flow used in investing activities for the six months ended June 30, 2010 was $28,757 compared to $2,261,460 for the six months ended June 30, 2009. Cash flow used in investing activities in the current period is the result of improvements to oil and gas properties. For the period from inception until June 30, 2010, the Companys cash flow provided by financing activities was $23,133,504. Cash flow used in financing activities for the six months ended June 30, 2010 was $100,000 compared to $0 for the six months ended June 30, 2009. Cash flow used in financing activities was spent on the purchase of certain outstanding shares of the Companys common stock pursuant to the terms and conditions of a legal settlement agreement. Our current assets are insufficient to conduct planed exploration and development activities over the next twelve (12) months. We will first have to seek an additional $4,000,000 in debt or equity financing to fund these activities and meet minimum current obligations. We have no commitments or arrangements with respect to financing, though our shareholders are the most likely source of loans or equity placements. Our inability to obtain financing would have a material adverse affect on our business. We have no intention of paying cash dividends in the foreseeable future. We have no lines of credit or other bank financing arrangements in place. We have material commitments to the owners of the Val Verde County leases for future capital expenditures related to exploration activities which require us to drill two additional wells on or before February 28, 2013. The material commitment is approximately $4,000,000. We have no defined benefit plan though we do have contractual commitments with our sole executive officer and a vice-president in addition to a stock based compensation plan. We have no current plans for the purchase or sale of any plant or equipment. We have no current plans to make any changes in the number of employees. Off Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that are material to stockholders. 16 Going Concern The Companys auditors have expressed substantial doubt as to the Companys ability to continue as a going concern as a result of recurring losses, lack of revenue generating activities, and an accumulated deficit of $52,813,781 as of December 31, 2009. Managements plan to address the Companys ability to continue as a going concern includes the completion of private equity or debt offerings, the development of natural gas exploration activities to commercial production, and the conversion of outstanding debt to equity. The successful outcome of these activities cannot be determined at this time, and there is no assurance that, if achieved, we would then have sufficient funds to execute our intended business plan or generate positive operating results. Forward Looking Statements and Factors That May Affect Future Results and Financial Condition The statements contained in the section titled  Results of Operations and Discussion and Analysis, with the exception of historical facts, are forward looking statements. A safe-harbor provision may not be applicable to the forward looking statements made in this current report. Forward looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: our anticipated financial performance; uncertainties related to oil and gas exploration and development; our ability to generate revenues through oil and gas production to fund future operations; movement in energy prices; our ability to raise additional capital to fund cash requirements for future operations; the volatility of the stock market; and general economic conditions. We wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled  Risk Factors  included elsewhere in this report. We also wish to advise readers not to place any undue reliance on the forward looking statements contained in this report, which reflect our beliefs and expectations only as of the date of this report. We assume no obligation to update or revise these forward looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. Stock-Based Compensation We have adopted Accounting Standards Codification Topic (ASC) 718, formerly SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprises equity instruments or that may be settled by the issuance of such equity instruments. We account for equity instruments issued in exchange for the receipt of goods or services from other than employees in accordance with ASC 505. Costs are measured at the estimated fair market value of the consideration received or the estimated fair value of the equity instruments issued, whichever is more reliably measurable. The value of equity instruments issued for consideration other than employee services is determined on the earliest of a performance commitment or completion of performance by the provider of goods or services. 17 Critical Accounting Policies In the notes to the audited consolidated financial statements for the Company for the year ended December 31, 2009 and 2008 included in the Companys Form 10-K, the Company discussed those accounting policies that are considered to be significant in determining the results of operations and financial position. The Companys management believes that their accounting principles conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, we evaluate our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities. The actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition Revenues recorded upon the completion of services, with the existence of an agreement and where collectability is reasonably assured. Oil and natural gas production revenue, if any, will be recognized at the time and point of sale after the product has been extracted from the ground. Recent Accounting Pronouncements Please see Note 11 to our consolidated financial statements for recent accounting pronouncements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 4T. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In connection with the preparation of this report on Form 10-Q, an evaluation was carried out by the Companys management, with the participation of the chief executive officer and the chief financial officer, of the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (Exchange Act)). Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Commissions rules and forms and that such information is accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. 18 Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and that such information was accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Changes in Internal Control over Financial Reporting There have been no changes in internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) during the period ended June 30, 2010 that materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS On August 27, 2008 The Harding Company (Harding) filed a complaint in the District Court of the 160 th Judicial District of Dallas County, Texas against the Company. Harding sought (i) amounts remaining due of $1,177,032 for drilling wells in Comanche and Hamilton Counties and $340,358 for the pipeline to these dry wells under the Joint Exploration Agreement dated October 1, 2005, as amended (ii) access to the seismic data from Val Verde County and its purported right to acquire an additional five percent of participation in the Val Verde leases under the Agreement for Purchase and Sale dated February 21, 2006, as amended, and (iii) attorneys fees. On November 5, 2008, the Company, represented by Andrews Kurth, LLP, filed a counterclaim against Harding and an original claim against Abram Janz (Janz) that sought damages for fraud, negligent misrepresentation, breach of contract, and breach of fiduciary duty arising out of Hardings and Janzs solicitation of the Company to invest in a drilling and development venture in Comanche and Hamilton Counties. The Company sought actual and exemplary damages for (i) the loss of its investment under Joint Exploration Agreement, (ii) specific performance of the repurchase provision pertaining to Hardings five percent participation in the Val Verde leases and (iii) attorneys fees. On April 5, 2010, the Company settled all claims asserted both by and against Janz. The settlement included the return of 1,226,629 shares of the Companys common stock from Janz which shares have since been cancelled and returned to authorized share capital. On June 7, 2010, the Company settled all claims asserted both by and against Harding. The settlement included the extinguishment of debt allegedly owed to Harding. ITEM 1A. RISK FACTORS The Companys operations and securities are subject to a number of risks. Below we have identified and discussed the material risks that we are likely to face. Should any of the following risks occur, they will adversely affect our operations, business, financial condition and/or operating results as well as the future trading price and/or the value of our securities. 19 Risks Related to the Companys Business The Company has a history of operating losses and such losses may continue in the future. Since the Companys inception in 1993, our operations have resulted in a continuation of losses. We will continue to incur operating losses until such time as we begin producing oil and gas revenue, which may or may not eventuate. Should the Company fail to produce oil and gas revenue it may continue to operate at a loss. The Company has a history of uncertainty about continuing as a going concern. The Companys audits for the periods ended December 31, 2009 and 2008 expressed substantial doubt as to its ability to continue as a going concern due to the lack of revenue generating activities and the accumulation of significant losses of $52,813,781 as of December 31, 2009 which had increased to $54,377,813 as of June 30, 2010. Unless we are able to overcome our dependence on successive financings and begin to generate revenue from operations, our ability to continue as a going concern will be in jeopardy. The Company has a limited operating history as an oil and gas exploration company and is yet to produce oil or gas. The Company initiated oil and gas exploration activities during the fourth quarter of 2005. Since that time we are yet to recover commercial quantities of oil or gas. Our limited operating history combined with our failure to produce revenue indicates an inadequate record from which to base future projections of success. The Company cannot represent that it will be successful in continuing operations. The Company has not, to date, generated revenue from operations and may not generate revenue over the next twelve months. Should the Company be unable to realize revenue over the next twelve months, it will be forced to continue to raise capital to remain in operation. We have no commitments for the provision of additional capital and can offer no assurance that such capital will be available. Risks Related to the Oil and Gas Industry Oil and natural gas drilling and producing operations involve risks which could result in net losses. Drilling activities are subject to many risks, including the risk that no commercially productive reservoirs will be discovered. Wells which we drill may not be productive, and, thus, we may not be able to recover all or any portion of our investment in such wells. Drilling for oil and natural gas may involve unprofitable efforts, not only from dry wells, but also from wells that are productive but do not produce sufficient net reserves to return a profit after deducting drilling, operating and other costs. The seismic data and other technologies which we use do not allow us to know conclusively prior to drilling a well that oil or natural gas is present or may be produced economically. The cost of drilling, completing and operating a well is often uncertain, and cost factors can reduce the feasibility of a project to produce a profit. Further, our drilling operations may be curtailed, delayed or canceled as a result of numerous factors, including: 20 unexpected drilling conditions; title problems; pressure or irregularities in formations; equipment failures or accidents; adverse weather conditions; compliance with environmental and other governmental requirements; and cost of, or shortages or delays in the availability of, drilling rigs, equipment and services. Our operations are subject to all the risks normally incident to the operation and development of oil and natural gas properties and the drilling of oil and natural gas wells, including: encountering well blowouts; cratering and explosions; pipe failure; fires; formations with abnormal pressures resulting in uncontrollable flows of oil and natural gas; brine or well fluids; and release of contaminants into the environment and other environmental hazards and risks. The nature of these risks is such that some liabilities including environmental fines and penalties could exceed our ability to pay for the damages. We could incur significant costs due to these risks that could contribute to net losses. The Company is subject to federal, state and local laws and regulations which could create liability for personal injuries, property damage, and environmental damages. Exploration and development, exploitation, production and sale of oil and natural gas in the United States is subject to extensive federal, state and local laws and regulations, including complex tax laws and environmental laws and regulations. Existing laws or regulations, as currently interpreted or reinterpreted in the future, or future laws or regulations could harm the Companys business, results of operations and financial condition. We may be required to make large expenditures to comply with environmental and other governmental regulations. Matters subject to regulation include oil and gas production and saltwater disposal operations and our processing, handling and disposal of hazardous materials, such as hydrocarbons and naturally occurring radioactive materials, discharge permits for drilling operations, spacing of wells, environmental protection, reports concerning operations, and taxation. Under these laws and regulations, we could be liable for personal injuries, property damage, oil spills, discharge of hazardous materials, reclamation costs, remediation, clean-up costs and other environmental damages. 21 Climate change legislation or regulations restricting emissions of greenhouse gases could result in increased operating costs and reduced demand for oil and natural gas. On December 15, 2009, the U.S. Environmental Protection Agency (EPA) officially published its findings that emissions of carbon dioxide, methane and other greenhouse gases present an endangerment to human health and the environment because emissions of such gases are contributing to warming of the Earths atmosphere and other climatic changes. These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act. In late September 2009, the EPA had proposed two sets of regulations in anticipation of finalizing its findings that would require a reduction in emissions of greenhouse gases from motor vehicles and that could also lead to the imposition of greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources. In addition, on September 22, 2009, the EPA issued a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States beginning in 2011 for emissions occurring in 2010. The adoption and implementation of any regulations over greenhouse gases could require us to incur costs to reduce emissions of greenhouse gases associated with our operations or could adversely affect demand for the oil and natural gas that we intend to produce. On June 26, 2009, the U.S. House of Representatives passed the American Clean Energy and Security Act of 2009, or ACESA, which would establish an economy-wide cap-and-trade program to reduce U.S. emissions of greenhouse gases including carbon dioxide and methane. ACESA would require a 17% reduction in greenhouse gas emissions from 2005 levels by 2020 and just over an 80% reduction of such emissions by 2050. Under this legislation, the EPA would issue a capped and steadily declining number of tradable emissions allowances to certain major sources of greenhouse gas emissions so that such sources could continue to emit greenhouse gases into the atmosphere. These allowances would be expected to escalate significantly in cost over time. The net effect of ACESA will be to impose increasing costs on the combustion of carbon-based fuels such as oil, refined petroleum products, and natural gas. The U.S. Senate has begun work on its own legislation for restricting domestic greenhouse gas emissions and the President Obama Administration has indicated its support of legislation to reduce greenhouse gas emissions through an emission allowance system. Although it is not possible at this time to predict when the Senate may act on climate change legislation or how any bill passed by the Senate would be reconciled with ACESA, any future federal laws or implementing regulations that may be adopted to address greenhouse gas emissions could adversely affect demand for the oil and natural gas that we intend to produce. The results of the Companys current operations depend on the exploration and operational efforts of third parties. Our oil and gas exploration efforts through seismic exploration, processing, interpretation, drilling and operation have been performed by third parties. We will continue to be dependent upon third parties as we pursue additional exploration. Despite such third parties being experienced in their respective fields, our dependence on third parties to initiate, determine and conduct operations could impede our own prospect of success. 22 Since oil and natural gas prices are volatile, any substantial decrease in prices could cause the Company to continue to operate at a loss even in the event that we are successful in producing oil and gas. Our future financial condition, results of operations and the carrying value of our oil and natural gas properties will depend primarily upon the prices we receive for production, if any. Oil and natural gas prices historically have been volatile and are likely to continue to be volatile in the future. Our cash flow from operations will be highly dependent on the prices that we expect to receive for oil and natural gas. This price volatility also affects the amount of cash flow available for capital expenditures and our ability to borrow money or raise additional capital. The prices for oil and natural gas are subject to a variety of additional factors that are beyond our control. These factors include: the level of consumer demand; the domestic supply; domestic governmental regulations and taxes; the price and availability of alternative fuel sources; weather conditions; and market uncertainty. These factors and the volatility of the energy markets generally make it extremely difficult to predict future oil and natural gas price movements with any certainty. Declines in oil and natural gas prices would not only reduce future revenue, but could reduce the amount of oil and natural gas that we can produce economically and, as a result, could cause us to continue to operate at a loss. Should the oil and natural gas industry experience significant price declines, we may continue to operate at a loss even if we produce oil or gas. Risks Related to the Companys Stock The Company will require additional capital funding. The Company will require additional funds, either through equity offerings, debt placements or joint ventures to develop our operations. Such additional capital will result in dilution to our current shareholders. Our ability to meet long-term financial commitments will depend on future cash. There can be no assurance that future income will generate sufficient funds to enable us to meet financial commitments. The market for the Companys common stock is limited. The market for our common stock has been limited due to low trading volume and the small number of brokerage firms acting as market makers. Due to the limitations of our market and volatility in the market price of our stock, investors may face difficulties in selling shares at attractive prices when they want to. The average daily trading volume for our stock has varied significantly from week to week and from month to month, and the trading volume often varies widely from day to day. The market price for our common stock is volatile. The market price for our common stock is volatile and can fluctuate widely in response to various factors, many of which are beyond the Companys control, including the following: 23 the acceptance of services offered by the Company or its competitors; additions or departures of key personnel; the Companys ability to execute its business plan; operating results that fall below expectations; loss of strategic relationships; industry developments; economic and other external factors; and period-to-period fluctuations in the Companys financial results. Furthermore, the securities markets in general have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of any particular company. These overall market fluctuations could also adversely affect the market price for our common stock. FINRA sales practice requirements may limit a stockholders ability to buy and sell our stock. The Financial Industry Regulatory Authority (FINRA) has adopted rules that relate to the application of the Commissions penny stock rules in trading our securities and require that a broker/dealer have reasonable grounds for believing that the investment is suitable for that customer, prior to recommending the investment. Prior to recommending speculative, low priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative, low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker/dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our common stock, reducing a shareholders ability to resell shares of our common stock. We incur significant expenses as a result of the Sarbanes-Oxley Act of 2002, which expenses will continue to negatively impact our financial performance. We incur significant legal, accounting and other expenses as a result of the Sarbanes-Oxley Act of 2002, as well as related rules implemented by the Commission, which control the corporate governance practices of public companies. Compliance with these laws, rules and regulations, including compliance with Section 404 of the Sarbanes-Oxley Act of 2002, has substantially increased our expenses and made some activities more time-consuming and costly than previously, which expenses continue to negatively impact our financial performance. Our internal controls over financial reporting may not be considered effective in the future, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management. If we are unable to continue to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. 24 Our shareholders may face significant restrictions on their stock. Our common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for our securities. If the Companys securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS ON SENIOR SECURITIES On April 29, 2010, the Company failed to meet the terms and conditions of a convertible promissory note on maturity in the amount of $1,000,000, plus accrued interest payable to Miller Energy LLC. On May 31, 2010, the Company failed to meet the terms and conditions of a convertible promissory note on maturity in the amount of $1,000,000, plus accrued interest payable to Global Project Finance AG. ITEM 4. (REMOVED AND RESERVED) Removed and reserved. ITEM 5. OTHER INFORMATION We intend to hold a Special Meeting of Stockholders (the Special Meeting) at 10:00 a.m., Central Time, on Tuesday the 31 st of August, 2010 at our executive offices located at 500 N. Capital of Texas Highway, Building 3, Suite 100, Austin Texas, 78746 to vote on a proposal to effect a reverse stock split to consolidate our issued and outstanding share capital on the basis of one (1) new share of common stock for six (6) old shares of common stock (6:1) without changing its authorized share capital. Information regarding the reverse stock split is set forth in the proxy statement mailed to all shareholders as of the close of business on July 14, 2010, being the record date for determining stockholders entitled to notice of and to vote at the Special Meeting. ITEM 6. EXHIBITS Exhibits required to be attached by Item 601 of Regulation S-K are listed in the Index to Exhibits on page 27 of this Form 10-Q, and are incorporated herein by this reference. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Providence Resources, Inc. /s/ Gilbert Burciaga By: Gilbert Burciaga Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer and Director Date August 16, 2010 26 EXHIBITS Exhibit Description 3(i) (a)* Articles of Incorporation (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3(i) (b & c)* Amendments to Articles of Incorporation (incorporated by reference from the Form 10- SB filed with the Commission on April 17, 2000). 3(i) (d)* Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3(i) (e)* Articles of Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-QSB filed with the Commission on November 17, 2003). 3(i) (f)* Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 8-K filed with the Commission on October 2, 2006). 3(i) (g)* Amendment to the Amended and Restated Articles of Incorporation (incorporated by reference from the Form 10-QSB filed with the Commission on August 14, 2007). 3(ii) (a)* Bylaws of the Company (incorporated by reference from the Form 10-SB filed with the Commission on April 17, 2000). 3(ii) (b)* Amended and Restated Bylaws of the Company (incorporated by reference from the Form 8-K filed with the Commission on October 26, 2006). 10 (i)* Project Participation Agreement with Elm Ridge Exploration Company, LLC, dated July 31, 2008 (filed on Form 10-Q/A with the Commission on October 20, 2008). 10 (ii)* Extension and Amendment Re Oil and Gas Leases with I.W. Carson LLC, dated February 29, 2010 (filed on Form 8-K with the Commission on April 6, 2010). 10 (iii)* Assignment, Bill of Sale and Conveyance with Elm Ridge dated March 1, 2010 (filed on Form 8-K with the Commission on April 6, 2010). 14 * Code of Ethics, adopted as of March 1, 2004 (incorporated by reference from the form 10-QSB filed with the Commission on November 17, 2004). 21 Subsidiaries of the Company (attached). 31 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (attached). 32 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.
